DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,182,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the closest prior art is US 2007/0089292 to Fangrow. The prior art of record fails to teach, disclose or render obvious “a bellows valve comprising a seating ring and a cup portion, the seating ring coupled to the body with the cup portion positioned in the cavity to separate the cavity into a first volume and a second volume…a post extending into the male luer, wherein, when the connector is in a closed configuration, the fluid path through the second port is sealingly closed by the post, and when the connector is in an open configuration, the post is moved away from the second port to open the fluid path and urge the cup portion toward the first port to decrease the first volume in the cavity” in addition to other limitations. 	Regarding claim 12, the prior art of record fails to teach, disclose or render obvious a method for providing a negative displacement medical connector, the method comprising: “providing a bellows valve having a seating ring and a cup portion, the seating ring coupled to the body with the cup portion positioned in the cavity to separate the cavity into a first volume and a second volume; positioning a post in the male luer with the cup portion engaged against a portion of the post to urge the post toward .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783